DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the submission of 12/07/2021, which has been entered. Claims 1, 3-11 and 14-16 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or render obvious the combination of  a roller bearing as set forth in claims 1 and 11, a method for producing a lid of a roller bearing, as in claim 6, and most significantly requires, a lid held to the sleeve by a snap-on connection, the lid including integrally formed securing protrusions which are directed outward and protrude beyond the sleeve in a radial direction at a transition between an annular disc-shaped section and a rim of the lid and are adapted to axially fix the lid in a housing surrounding the
Sleeve, as in claim 1; In claim 6, the method of forming radially outwardly directed securing protrusions that protrude from the rim at a transition between the annular disc-shaped section of the blank and the rim and are adapted for fixing the lid in a housing bore; and in claim 11, the lid includes an annular disc-shaped section and an axially extending rim, the plurality of radially inwardly extending projections are located on the rim, and the radially outwardly directed securing projections are located at a transition between the disc-shaped section and the rim.	





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101. The examiner can normally be reached Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656